Citation Nr: 0906836	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for vasovagal syncope 
with headaches, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1989 until 
November 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In February 2007, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in August 2008, the 
Court granted a Joint Motion for Remand submitted by the 
parties in the case and vacated the Board's February 2007 
decision.  The terms of the Joint Motion for Remand were 
incorporated by the Court in its Order, and are thus binding 
upon VA, including the Board. Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The case was subsequently returned to the 
Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Joint Motion for Remand indicated that the Board failed to 
provide adequate reasons and bases in its decision.  
Specifically, the Joint Motion indicated the record included 
several statements concerning missed work due to the 
vasovagal syncope and thus the record raised the issue of 
entitlement to an increased evaluation on an extraschedular 
basis.  The Joint Motion indicated neither the Board nor the 
RO addressed whether or not an increased evaluation was 
warranted on an extraschedular basis.  

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008);  Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  The Board may determine, 
in the first instance, that a veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id. Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms."  Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id. At 116

In the present case, the rating criteria for epilepsy appear 
inadequate to rate the veteran's complaints and symptoms.  
The Veteran's vasovagal syncope with headaches has been 
evaluated under 38 C.F.R. § 4.124, Diagnostic Code 8911 and 
38 C.F.R. § 4.130, Diagnostic Code 9413.  Under Diagnostic 
Code 8911, a 40 percent rating is assigned when there is at 
least 1 major seizure in the last 6 months or 2 in the last 
year, or averaging at least 5 to 8 minor seizures weekly.  A 
60 percent rating is warranted when the disability averages 
at least 1 major seizure in 4 months over the last year, or 9 
to 10 minor seizures per week.  An 80 percent rating is 
assigned when the disability averages at least 1 major 
seizure in 3 months over the last year, or more than 10 minor 
seizures weekly.  Finally, a 100 percent rating is warranted 
when the disability averages at least 1 major seizure per 
month over the last year. 38 C.F.R. § 4.124a, Diagnostic Code 
8911.  

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  A note after the criteria governing 
evaluation of seizures requires special consideration where a 
history of unemployability was shown.  

Diagnostic Code 9413 provides for a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

Significantly, the Veteran has described increased severity 
and frequency of the syncopal episodes.  For example, a May 
2004 record noted the veteran reported syncopal episodes 
occurring daily, sometimes twice a day.  A September 2004 VA 
outpatient treatment record described the Veteran's symptoms 
associated with her episodes as hot flashes, increased heart 
rate, increased respiratory rate, vertigo, fear of dying and 
loss of consciousness.  Significantly, none of these symptoms 
are contemplated by the Diagnostic Codes definition of a 
major or minor seizure.  Furthermore, the symptoms are not 
contemplated in the criteria for Diagnostic Code 9413.  

Additionally, the record includes several documents which 
suggest the veteran missed significant periods of work due to 
her vasovagal syncope.  In fact, the Veteran in her May 2005 
application for an increased rating, noted that her job was 
in jeopardy due to several missed days and weeks from work 
due to the vasovagal syncope.  The Veteran and her 
representative have consistently argued that the vasovagal 
syncope interfered with employment in all subsequent 
statements to the RO and Board.  

A private record dated in December 2003 noted the Veteran has 
been out of work since an episode in December 2003.  Records 
dated in May 2004 described instances where the Veteran's 
employer would not allow her to return to work and the 
Veteran described difficulty performing her job at the Post 
Office because of episodes of passing out.  A VA physician 
completed Family and Medical Leave Act forms in May 2004 
noting that the Veteran should have light duty/desk work and 
would need occasional days off due to her health condition.  
A subsequent May 2004 letter from the Post Office indicated 
there was no light duty available and related that the 
Veteran would be unable to return to duty until the light 
duty restrictions were lifted.  The October 2004 VA 
examination noted that the Veteran's vasovagal syncope was 
significant enough that the Veteran was on medical leave from 
the Post Office.  An October 2004 VA record noted the Veteran 
was on light duty secondary to fainting spells but needed to 
return to work and requested the relevant paperwork.  

Furthermore, the record reflects that the Board, in a July 
2001 decision that granted an increased 30 percent 
evaluation, noted the references to missed work and referred 
a claim for either extraschedular evaluation or a total 
rating due to individual unemployability to the RO for 
appropriate action.  There is no indication in the claims 
file that the RO ever considered whether an extraschedular 
evaluation was warranted or referred the file to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  

The Board finds that this evidence presents such an 
exceptional or unusual disability picture that is not 
contemplated by the schedular criteria.  Thus the case should 
be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of the assignment of an extra-schedular rating.  In this 
regard, the Board notes that the Court has held that it is 
improper for the Board to consider, in the first instance, 
entitlement to an extra-schedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. at 94 (1996)).  Therefore, this claim must be remanded 
for referral.

Prior to referring the case, the Board finds that a new VA 
examination should be obtained in order for an examiner to 
provide opinions as to the exact nature of the veteran's 
vasovagal syncope and the effect, if any, the veteran's 
syncope has had on her employability.

Specifically, the most recent VA examination for epilepsy on 
file was dated in September 2004 and the most recent mental 
examination was dated in October 2004.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
Furthermore, these examinations were incomplete as they 
failed to contemplate the effect of the episodes of vasovagal 
syncope on the Veteran's employability.  

As referred to above, a note after the criteria governing 
evaluation of seizures requires special consideration where a 
history of unemployability was shown.  Procedures described 
in the footnotes to Diagnostic Codes 8910 through 8914 (38 
C.F.R. § 4.124a ) direct that a full and complete development 
should be conducted, including an economic and social survey, 
to determine the impact of the service connected epilepsy on 
the veteran's employability.  It is noted that although a 
veteran's seizures are controlled, the veteran may find 
employment and rehabilitation difficult due to employer 
reluctance to hiring an epileptic.  As described above, the 
record has raised the issue of unemployability; however, no 
development on this issue has been conducted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct full and 
complete development to ascertain whether 
the Veteran's service-connected vasovagal 
syncope with headaches is the determining 
factor in an inability to obtain 
employment.  The assent of the claimant 
should first be obtained for permission to 
conduct an economic and social survey.  
The survey should include information as 
to:

    (a) Education; 
    (b) Occupations prior and subsequent to 
service; 
    (c) Places of employment and reasons 
for termination; 
    (d) Wages received; and 
    (e) Number of seizures.

2.  The RO/AMC should schedule a VA 
examination to assess the nature and 
severity of the Veteran's service-
connected vasovagal syncope with 
headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is requested 
to report complaints and clinical findings 
in detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  The 
examiner is asked to provide the following 
opinions:

(a) With regard to the vasovagal syncope 
with headaches, the examiner is to provide 
an opinion as to how many major and/or 
minor seizures the veteran has per week.  

(b) With regard to employability, the 
examiner is to provide an opinion 
concerning the impact of the Veteran's 
service-connected vasovagal syncope with 
headachces on her ability to work.  In 
this regard, the examiner should identify 
occupations or the type of work that would 
be precluded based on the veteran's 
service-connected vasovagal syncope with 
headaches.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Thereafter, the veteran's claim should 
be reviewed and any necessary development 
should be undertaken, including forwarding 
the Veteran's claim to the Director of 
VA's Compensation and Pension Service or 
Under Secretary for Benefits for 
consideration of entitlement to 
extraschedular ratings for vasovagal 
syncope with headaches in accordance with 
38 C.F.R. § 3.321(b).


When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

